DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system for introducing said anchor and for positioning and sealing said valve endovascularly” in claim 1; “system for introducing said anchor endovascularly” in claim 3; and “system for positioning and sealing said valve” in claims 4, 5, and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,820,991. Although the claims at issue are not identical, they are not patentably distinct from each other because, if allowed, the instant claims would improperly extend the “right to exclude” already granted in the patent. The claims of the patent “anticipate” the claims of the application. Accordingly, the application claims are not patentable distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-5 and 27 of the instant application are anticipated by claim 1 of the patent.
Claim 6 of the instant application is anticipated by claim 2 of the patent (as it encompasses claim 1).
Claim 7 of the instant application is anticipated by claim 3 of the patent (as it encompasses claims 2 and 1).
Claim 8 of the instant application is anticipated by claim 4 of the patent (as it encompasses claims 2 and 1).
Claim 9 of the instant application is anticipated by claim 5 of the patent (as it encompasses claims 3, 2, and 1).
Claim 10 of the instant application is anticipated by claim 6 of the patent (as it encompasses claims 2 and 1).
Claim 11 of the instant application is anticipated by claim 7 of the patent (as it encompasses claims 6, 2, and 1).
Claim 12 of the instant application is anticipated by claim 8 of the patent (as it encompasses claims 7, 6, 2, and 1).
Claim 13 of the instant application is anticipated by claim 9 of the patent (as it encompasses claims 7, 6, 2, and 1).
Claim 14 of the instant application is anticipated by claim 10 of the patent (as it encompasses claims 9, 7, 6, 2, and 1).
Claim 15 of the instant application is anticipated by claim 11 of the patent (as it encompasses claims 7, 6, 2, and 1).
Claim 16 of the instant application is anticipated by claim 12 of the patent (as it encompasses claim 1).
Claim 17 of the instant application is anticipated by claim 13 of the patent (as it encompasses claims 6, 2, and 1).
Claim 18 of the instant application is anticipated by claim 14 of the patent (as it encompasses claims 6, 2, and 1).
Claims 19 and 28 of the instant application are anticipated by claim 15 of the patent (as it encompasses claim 1).
Claims 20 and 29 of the instant application are anticipated by claim 16 of the patent (as it encompasses claims 15 and 1).
Claims 21 and 30 of the instant application are anticipated by claim 17 of the patent (as it encompasses claims 15 and 1).
Claims 22 and 31 of the instant application are anticipated by claim 18 of the patent (as it encompasses claims 15 and 1).
Claims 23 and 32 of the instant application are anticipated by claim 19 of the patent (as it encompasses claims 15 and 1).
Claims 24 and 33 of the instant application are anticipated by claim 20 of the patent (as it encompasses claims 16, 15, and 1).
Claims 25 and 34 of the instant application are anticipated by claim 21 of the patent (as it encompasses claims 20, 16, 15, and 1).
Claims 26 and 35 of the instant application are anticipated by claim 22 of the patent (as it encompasses claims 20, 16, 15, and 1).

Claims 1-11, 16, 18-21, 24, 27-30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12-14, 17, 20, 21, 23, and 24 of U.S. Patent No. 10,820,992. Although the claims at issue are not identical, they are not patentably distinct from each other because, if allowed, the instant claims would improperly extend the “right to exclude” already granted in the patent. The claims of the patent “anticipate” the claims of the application. Accordingly, the application claims are not patentable distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-5 and 27 of the instant application are anticipated by claim 1 of the patent.
Claim 6 of the instant application is anticipated by claim 2 of the patent (as it encompasses claim 1).
Claim 7 of the instant application is anticipated by claim 12 of the patent (as it encompasses claims 8, 5, and 1).
Claims 8 and 9 of the instant application is anticipated by claim 13 of the patent (as it encompasses claims 12, 8, 5, and 1).
Claim 10 and 11 of the instant application is anticipated by claim 14 of the patent (as it encompasses claims 2 and 1).
Claim 16 of the instant application is anticipated by claim 17 of the patent (as it encompasses claim 1).
Claim 18 of the instant application is anticipated by claim 20 of the patent (as it encompasses claim 1).
Claims 19, 20, 28, and 29 of the instant application are anticipated by claim 21 of the patent (as it encompasses claim 1).
Claims 21 and 30 of the instant application are anticipated by claim 23 of the patent (as it encompasses claims 22, 21, and 1).
Claims 24 and 33 of the instant application are anticipated by claim 24 of the patent (as it encompasses claims 23, 22, 21, and 1).

Claim Objections
Claims 1, 6, 17, 26, and 35 are objected to because of the following informalities:
In line 6 of claim 1, “valve” should read “anchor”
In line 1 of claim 6, “Claim 1wherein” should read “Claim 1 wherein”
In line 3 of claim 17, “the_anchor” should read “the anchor”
In line 5 of claim 26, “at least two of said at least one suture” should read “at least two sutures”
In line 2 of claim 35, “comprises said at least one cord” should read “comprising said at least one cord”
In line 3 of claim 35, “at least two of said at least one suture” should read “at least two sutures”
In line 5 of claim 35, “two of said at least one positioning rods” should read “two positioning rods”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said at least one cord" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "said valve delivery guide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the limitation “endovascular removable delivery system for introducing said anchor and for positioning and sealing said valve endovascularly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The tether system, the anchor delivery system, and the valve delivery system all appear to contribute to the claimed functions. However, the breadth of the function and the absence of “endovascular removable delivery system” in the specification renders the claim indefinite. It is unclear which systems or subcomponents thereof is the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-26 are rejected as depending from claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 27-35 are allowed
The following is a statement of reasons for the indication of allowable subject matter: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a medical assembly for minimally invasively implanting a valve in the heart comprising: a valve, a tether assembly including at least one cord connected to the valve, and a valve delivery system. The structure corresponding to the valve delivery system is at least the valve delivery guide 102, the nosecone 104, the valve deployment knob 106, and the at least one positioning rod 108, as further detailed in at least paragraphs 00102-00104.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771